Name: 2002/645/EC: Commission Decision of 31 July 2002 amending Decision 93/693/EC as regards semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from the Slovak Republic (Text with EEA relevance) (notified under document number C(2002) 2887)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  trade;  research and intellectual property;  agricultural activity;  international trade;  means of agricultural production
 Date Published: 2002-08-07

 Avis juridique important|32002D06452002/645/EC: Commission Decision of 31 July 2002 amending Decision 93/693/EC as regards semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from the Slovak Republic (Text with EEA relevance) (notified under document number C(2002) 2887) Official Journal L 211 , 07/08/2002 P. 0021 - 0022Commission Decisionof 31 July 2002amending Decision 93/693/EC as regards semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from the Slovak Republic(notified under document number C(2002) 2887)(Text with EEA relevance)(2002/645/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the bovine species(1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 9(1) thereof,Whereas:(1) The competent veterinary services of the Slovak Republic have forwarded a request for amendments to the list, established by Commission Decision 93/693/EC(2), as last amended by Decision 2002/36/EC(3), of semen collection centres officially approved for the export from the Slovak Republic to the Community of semen of domestic animals of the bovine species.(2) Guarantees regarding compliance with the requirements specified in Article 9 of Directive 88/407/EEC have been received from the Slovak Republic.(3) Decision 93/693/EC should therefore be amended accordingly.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1In the Annex to Decision 93/693/EEC, the rows concerning the Slovak Republic centres are replaced by the rows of the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 31 July 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 194, 22.7.1988, p. 10.(2) OJ L 320, 22.12.1993, p. 35.(3) OJ L 15, 17.1.2002, p. 32.ANNEX">TABLE>"